Title: To John Adams from George Blake, 1 March 1825
From: Blake, George
To: Adams, John


				
					Sir,
					Boston, March 1st: 1825.
				
				The undersigned, a Committee acting under the authority, and in pursuance of the request of a large number of their fellow-citizens of Boston and the vicinity, beg leave to express to you the high gratification which is felt by them at the result of the recent election of a President of the United States;—to advise you of their intention to celebrate that event, by a Public dinner at Faneuil Hall, in Boston, on the fourth of March;—and to request you, if your health will permit, to honor them by your presence on that occasion—They have the honor to be, with the most profound esteem and respect, / Your mo: obt: Servants— 
				
					Geo Blake.John WellesS. Adams WellsStephen FairbanksThomas Welsh Sr
				
				
			